            Case 1:21-cv-04098-MKV Document 9 Filed 07/27/21 Page 1 of 1




                                                                                    Richard P. Romeo
                                                                                             Principal
                                                                            Direct Dial: 347-589-8547
                                                                             rromeo@offitkurman.com

                                           July 27, 2021

Via ECF                                                                   USDC SDNY
                                                                          DOCUMENT
Honorable Mary Kay Vyskocil                                               ELECTRONICALLY FILED
United States District Court                                              DOC #:
Southern District of New York                                             DATE FILED: 
500 Pearl Street, Room 2230
New York, NY 10007

                  RE:    Building Service 32BJ Health Fund v. Sovereign Security, LLC.
                                   No. 1:21-cv-098-MKV-DCF

Dear Judge Vyskocil:

       My office represents Defendant Sovereign Security, LLC in the above matter. After
meeting and conferring with Counsel for Plaintiff, Samuel Bloom, Esq., we jointly request a 30
day adjournment of the Rule 16 Initial Pretrial Conference, currently scheduled for August 3,
2021, in order to pursue settlement. Counsel believes the parties are close, and the additional
time will help achieve a full resolution.

       This is the first request of an adjournment or extension of time in this matter and is within
the time set by the Court to request an extension or adjournment, i.e. before July 30, 2021. If
granted, the required Joint 26(f) report will also be adjourned until one week before the new Rule
16 Conference is set. If the parties cannot reach a settlement, the new date for the initial
conference will be on or after September 2, 2021.

                                                     Respectfully submitted,

                                                     __________________________
                                                     Richard P. Romeo
                                                     Attorneys for Defendant

cc:      Via ECF and Email:        *5$17('7KH,QLWLDO3UHWULDO&RQIHUHQFHVFKHGXOHGIRU$XJXVW
         sbloom@rsgllp.com         DW30LVDGMRXUQHGWR6HSWHPEHUDW$07KH
         Samuel Bloom, Esq.        SDUWLHVVKDOOILOHWKHLUMRLQWOHWWHUDQGSURSRVHG&DVH0DQDJHPHQW3ODQ
         Attorneys for Plaintiff   DQG6FKHGXOLQJ2UGHURQRUEHIRUH6HSWHPEHU6225'(5('
4815-9869-9251, v. 1
                                              
